Opinion by
Orlady, J.,
The verdict in this case determines the truth of the plaintiff’s demand, that Joseph Strobel received from him $60.00 and promised to return it.
The attending circumstances, through which a justice of the peace, a constable, and the defendant who pretended to be a friendly interpreter for the plaintiff in a proceeding apparently instituted to extort money, rather than apprehend a criminal, discloses a state of facts, found to be true by the verdict, justly described by the learned trial judge as “ nothing short of an outrage.” The fact that the money was divided between the parties in agreed upon proportions, furnishes no reason, under the proof and pleadings to prevent judgment against the one who received and promised to repay. The defendant elected to file an erroneous plea, but went to trial and submitted his proof in support of a proper one, which precludes him from questioning after verdict the record as he made it, and which did not injure him in any way. The action was properly in assumpsit, and while the plaintiff’s proof established the conspiracy of these three officers of the law in securing the money from a foreigner ignorant of our laws and language, under the belief that it was to be used in compounding a felony, the fact found by the jury Avas simply the assumption of the defendant to repay the money he had previously received. The charge of the court fairly submitted the conflicting claims to the jury, and the verdict is fully warranted under the evidence. The judgment is affirmed.